The Attorney General is in receipt of your request for an opinion wherein you ask: "Under the Statutes regulating Electrology, does the Oklahoma State Board of Electrology have the authority to restrict the location where electrologist's may practice?" The statutes regulating the practice of electrology are set forth at 59 O.S. 801 [59-801] (1979) et seq. Under these regulatory statutes, there is no specific statutory provision which regulates the location of an electrologist's practice. Your question contemplates the powers granted to the Board of Electrology and specifically inquires as to the Board's power to regulate and restrict the location of an electrologist's practice.  The Board of Electrology as an administrative board of the State, may exercise those powers which have been expressly or impliedly conferred upon it by statute. See W. S. Pickey Clay Mfg. Co. v. Ferguson Inv. Co., 388 P.2d 300 (1963). At 59 O.S. Supp. 1979, 817, [59-817] the Board is given the power to grant reciprocal licenses. Under 59 O.S. 818 [59-818] the Board is granted the power "to make bylaws for the full and proper exercise of its duties under this act." The other power given the Board by 59 O.S. 822 [59-822] is the power, "to suspend or revoke the license of any person authorized to practice hereunder for unprofessional conduct".  In order for the Board to have the power to regulate the location of an electrologist's practice, such a power must be one which could be fairly implied from the statutes.  The location of an electrologist's practice would not, in and of itself, be the subject of unprofessional conduct although each situation must be examined on its own facts.  Thus, based on the power expressly granted to the Board of Electrology, as well as those which can be fairly implied as necessary to carry forth the purpose of the Act, the Board does not have the power to restrict the location of an electrologist's practice.  It is, therefore, the official opinion of the Attorney General that under the statutes regulating electrology, the Oklahoma Board of Electrology is not given the power to restrict the location of an electrologist's practice.  (Kay Harley Jacobs)